Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0099190 A1 (“Oh”) in view of US 2016/0254318 A1 (“Lu”).
  
Regarding claim 1, Oh shows (Fig. 1-5) a semiconductor device, comprising: 
a semiconductor substrate (21, para 49); 
a plurality of first projections (33) that are formed vertically to the semiconductor substrate on the semiconductor substrate and have a semiconductor material (para 70), each of the plurality of the first projections having a first lower end (31) connected to the semiconductor substrate and a first upper end (32) on the side opposite to the first lower end; 
a first diode group (diodes formed along II-II of F-3-4) that has a plurality of diodes formed with the plurality of the first projections, each of the plurality of the diodes having a first conductivity type portion (n type) at the first lower end, and each of the plurality of the diodes having a second conductivity type portion (p type) that is different from the first conductivity type at the first upper end; 
a first conductive layer (65+75, para 45) that is formed above the first diode group and is electrically connected to the first upper ends of the plurality of the first projections in common; and 
wherein the first lower end of each of the plurality of first projections are electrically connected to each other (para 65, through doped substrate, Fig. 4), and the first upper end of each of the plurality of first projections are electrically connected to each other (using 65+75).
Oh does not show a plurality of first contact plugs that are formed above the first conductive layer and are electrically connected to the first conductive layer.
Lu shows (Fig. 7) a plurality of first contact plugs (elongated vias 732, para 53) that are formed above the first conductive layer (628(1), para 53) and are electrically connected to the first conductive layer.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Lu, with plurality of first contact plugs, to the invention of Oh.
The motivation to do so is that the combination produces the predictable result of stacking parallel bit lines to reduce bit line resistance (para 53). 

Regarding claim 2, Oh shows (Fig. 1-5) wherein one of the first contact plugs (75 bit line, para 45) is provided at a position overlapping one of the first projections (over one diode 33) in a plane view.


Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are moot in view of modified rejection above.

Allowable Subject Matter
Claims 3-5,8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein one of the first contact plugs is provided at a position displaced from one of the first projections in a plane view”.
Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the plurality of the second contact plugs are arranged along the first side and a side of the matrix, the side facing the first side, and the plurality of the second contact plugs are not arranged along the second side and a side of the matrix, the side facing the second side”.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second wiring that is formed on the second contact plug, is electrically connected to the second contact plug, and extends in the first direction in the plane view”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/          Examiner, Art Unit 2819